Name: Commission Directive 90/35/EEC of 19 December 1989 defining in accordance with Article 6 of Directive 88/379/EEC the categories of preparations the packaging of which must be fitted with child-resistant fastenings and/or carry a tactile warning of danger
 Type: Directive
 Subject Matter: demography and population;  technology and technical regulations;  social affairs;  environmental policy;  marketing;  deterioration of the environment
 Date Published: 1990-01-24

 Avis juridique important|31990L0035Commission Directive 90/35/EEC of 19 December 1989 defining in accordance with Article 6 of Directive 88/379/EEC the categories of preparations the packaging of which must be fitted with child-resistant fastenings and/or carry a tactile warning of danger Official Journal L 019 , 24/01/1990 P. 0014 - 0015 Finnish special edition: Chapter 15 Volume 9 P. 0166 Swedish special edition: Chapter 15 Volume 9 P. 0166 *****COMMISSION DIRECTIVE of 19 December 1989 defining in accordance with Article 6 of Directive 88/379/EEC the categories of preparations the packaging of which must be fitted with child-resistant fastenings and/or carry a tactile warning of danger (90/35/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/379/EEC of 7 June 1988 on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (1), as last amended by Directive 89/178/EEC (2), and in particular Article 6 (3) thereof, Whereas, under Article 6 (2) of Directive 88/379/EEC, containers containing certain categories of dangerous preparations offered or sold to the general public are to be fitted with child-resistant fastenings and/or carry a tactile warning of danger; whereas under Article 6 (3) the categories of dangerous preparations the packaging of which have to be fitted with the abovementioned devices are defined by the procedure set out in Article 21 of Council Directive 67/548/EEC (3), as last amended by Directive 88/490/EEC (4); Whereas all forms of sufficiently child-resistant packages, especially those defined by international standards, can be considered as packages fitted with child-resistant fastenings; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations; HAS ADOPTED THIS DIRECTIVE: Article 1 Containers of whatever the capacity, containing preparations offered or sold to the general public and labelled as very toxic, toxic or corrosive in accordance with Article 7 of Directive 88/379/EEC and under the conditions laid down in Article 3 thereof shall be fitted with child-resistant fastenings and carry a tactile warning of danger. These fastenings and warnings must conform to the specifications in parts A and B of Annex IX to Directive 67/548/EEC. Article 2 Containers of whatever the capacity, containing preparations offered of sold to the general public and labelled as harmful, extremely flammable or highly flammable in accordance with Article 7 and under the conditions laid down in Article 3 of Directive 88/379/EEC, shall carry a tactile warning of danger. This warning must conform to the specifications in part B of Annex IX to Directive 67/548/EEC. Article 3 By 31 December 1990, Member States shall adopt and publish the provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. They shall apply these provisions from 10 June 1991 at the latest. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 December 1989. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 187, 16. 7. 1988, p. 14. (2) OJ No L 64, 8. 3. 1989, p. 18. (3) OJ No 196, 16. 8. 1967, p. 1. (4) OJ No L 259, 19. 9. 1988, p. 1.